Trinidad v Parkash 3435 LLC (2019 NY Slip Op 01371)





Trinidad v Parkash 3435 LLC


2019 NY Slip Op 01371


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Renwick, J.P., Richter, Tom, Kahn, Moulton, JJ.


8529 24417/13E

[*1]Lisette Trinidad, etc., et al.,	 Plaintiffs-Respondents,
vParkash 3435 LLC, et al., Defendants-Appellants, Giles Associates, LLC, et al., Defendants. 
[And a Third Party Action]

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Donna M. Mills, J.), entered on or about July 30, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 4,2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 26, 2019
CLERK